Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 7-10, 13, 16-19, 21-29 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-10, 13, 18-19, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Knebl et al. (US 9439081, hereinafter Knebl) in view of Venkatraman 
Regarding claim 1, “A method comprising: receiving, at a device, network metrics regarding networking equipment of a network in a physical location” Knebl teaches (13:50-57) a method for forecasting network performance, by a network forecasting server 140; (13:18-60) historical performance data and baseline data are received for a plurality of KPIs (key performance indicators); (3:43-49, 6:29-42, and claim 8) KPIs include dropped call rate, an access failure rate, throughput, latency, up and down signal strength indicator (RSSI) levels, etc…; (4:62-5:12) historical performance data is received for specific cells in geographic region. 
As to “predicting, by the device, a health status score for the networking equipment in the physical location using the received network metrics as input to a machine learning- based predictive scoring model” Knebl teaches (9:50-53, 8:31-67) using machine learning to generate the network performance forecast; (10:55-67) machine learning model information is used to predict each important/desired KPI (e.g., an estimated value for a KPI selected by the user.)
As to “providing, by the device, an indication of the predicted health status score in conjunction with a visualization of the physical location for display on an electronic display…” Knebl teaches (5:12-21) that the predicted KPIs are displayed in a graphical user interface, over a graphical representation of the geographic region.
received feedback.” Knebl teaches (6:6:12) the results of the validation can provide feedback such that the predictive model can be adjusted accordingly, thus allowing for improved prediction and adaptation to changing conditions; (9:67-10:8) improving the machine learning model, using interaction terms or corrective factors/adjustments.
Knebl alone does not teach “by representing the indication of the predicted health status score as a heatmap coloration for the visualization of the physical location, wherein the heatmap represents the indication of the predicted health status score by shading a particular location within the physical location where the networking equipment is located based on the predicted health status score for the networking equipment at the particular location” However, Venkatraman teaches (¶0033) nodes (i.e., networking equipment) each having a corresponding signal-strength vector and location; (¶0033 and ¶0024) a signal-strength/heatmap with different colors representing different received signal strength at a given point; (¶0034-¶0036) signal-strength vectors and corresponding locations in an indoor region, the signal-strength vectors each including N signal-strength indications that indicate an expected received signal strength from a corresponding on of the N access points. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Knebl that displays the predicted key performance indicators (KPIs) over a geographical region with the general teaching of using a heatmap visualization as taught by Venkatraman for 
Knebl and Venkatraman do not teach “receiving, by the device and via the user interface, a selection of an area of the visualization of the physical location and feedback indicating a health status score corresponding to the selected area from a user.” However, Liao (¶0079) user input/touch operation to select a desired location of the environment, select a desired network equipment/device and indicate a desired network command to be performed; (¶0080) desired network command may be to indicate a trouble spot/poor wireless performance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method for forecasting network performance as taught by Knebl and Venkatraman with selecting a desired location via a touch operation and indicating performance as taught by Liao for the benefit of providing a easy-to-use executable network configuration software that may be used to configure/interact with the customer’s network with reduced and/or minimal burden on the customer (¶0004.)

Regarding claim 4, “The method as in claim 1, wherein the health status score indicates at least one of: a network throughput health status, a roaming health status, or an interference health status.” Knebl teaches (6:29-42) KPIs may include throughput and received signal strength indication (RSSI) levels.

claim 9, “The method as in claim 1, wherein the predictive scoring model comprises a regression model.” Knebl teaches (14:1-2 and 8:57-60) machine learning model is a multiple regression analysis model. 

Regarding claim 10, “An apparatus comprising: one or more network interfaces to communicate with a network” Knebl teaches (15:16-22) computers that communicate an interoperate with each other over a network.
As to “a processor coupled to the network interfaces and configured to execute one or more processes and a memory configured to store a process executable by the processor” Knebl teaches (15:23-37) computer implementation.  
The remainder of claim 10 is similar to claim 1, therefore its rejection is similar to claim 1.

Regarding claim 13, its rejection is similar to claim 4.

Regarding claim 18, its rejection is similar to claim 9.

Regarding claim 19, its rejection is similar to claim 10.

Regarding claim 21, its rejection is similar to claim 4.

Regarding claim 24, its rejection is similar to claim 9.

Claim 7, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Knebl, Venkatraman, and Liao in view of  Tapia et al. (US 20170019291, hereinafter Tapia.)
Regarding claim 7, Knebl, Venkatraman, and Liao do not teach “The method as in claim 1, wherein the feedback comprises natural language feedback regarding the physical location.” However, Tapia further teaches (¶0058 and Fig. 4) a user interface of an automatic customer complaint resolution application that provides a root cause and a resolution for a service issue, application menu section provide options that enables a user to view subscriber trouble tickets, network trouble tickets, overall network performance data, these different visualizations of network performance may be filtered by zip code, by particular geographic area, and by particular network cell; (¶0077) feedback is in the form of an indication of whether the solution solved or did not solve the issue (the issues are pertaining to devices/equipment on the network); (¶0064) performing monitoring and machine learning-based analysis of device and network performance data to resolve quality of service issues, data management platform 102 obtains performance data regarding operations of a wireless carrier network, the performance data is relevant to one or more network components/devices of the wireless carrier network; (¶0055, ¶0056, and ¶0077) retraining/refining the machine learning model based on user feedback via an application user interface, regarding an effectiveness of the solution, the feedback may indicate specific anomalous data to be removed from the training 

Regarding claim 16, its rejection is similar to claim 7.

Regarding claim 22, its rejection is similar to claim 7.

Claim 8, 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Knebl, Venkatraman, and Liao in view of Farkas et al. (US 20160034823, hereinafter Farkas.)
Regarding claim 8, Knebl, Venkatraman, and Liao do not teach “The method as in claim 1, wherein the feedback comprises one or more implicit indicators obtained from the networking equipment.” However, Farkas teaches (¶0031) a method for optimizing a predictive model component for mobile network communications based on historical context information, that Fig. 1 and 

claim 17, its rejection is similar to claim 8.

Regarding claim 23, its rejection is similar to claim 8.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Knebl, Venkatraman, and Liao in view of Kulkarni et al. (US 20160013990, hereinafter Kulkarni.)
Regarding claim 25, Knebl, Venkatraman, and Liao do not teach “The method of claim 1, wherein the shading indicates that the physical location is experiencing less than an expected level of throughput.” However, Kulkarni teaches (¶0056) heat-map that indicates by graying or dulling the color of network elements in the impact zone (i.e. location) to suggest that they have network bandwidth (i.e., throughput) issues. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the predictive machine learning model of Knebl, Venkatraman, and Liao to include bandwidth heatmaping as taught by Kulkarni in order to allow an expert user/system to adjust the allocation of resources at any given time and to plan for future resource/bandwidth/throughput allocation (¶0002).

Regarding claim 26, its rejection is similar to claim 25.

Regarding claim 27, its rejection is similar to claim 25.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Knebl, Venkatraman, and Liao in view of Ketonen et al. (US 20180338278, hereinafter Ketonen.)
Regarding claim 28, Knebl, Venkatraman, and Liao do not teach “The method of claim 1, wherein the shading indicates that the physical location has a higher than expected client roaming.” However, Ketonen teaches (¶0029 and ¶0009) roaming management, performed between client agents 110 and test endpoint agent 130 , data collection server 150 may be used to collect testing data for use in crowdsourced information sharing for example to form a heatmap representation of aggregated testing results. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the predictive machine learning model of Knebl, Venkatraman, and Liao to include roaming heatmap as taught by Ketonen in order to manage and identify network roaming behavior (¶0004.)

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Knebl, Venkatraman, and Liao in view of Chao et al. (US 9451413, hereinafter Chao.)
Regarding claim 29, Knebl, Venkatraman, and Liao do not teach “The method of claim 1, wherein the heatmap includes additional details about a health of a particular device in the particular location.” However, Chao teaches (3:63-4:10) heatmap indicates one or more expected signature values for example expected characteristics (e.g., RSSI, RTT, RTD, TOA, AOA) of received . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Makhlouf et al. (US 20150327088) – (abstract) emulating test plan conditions; (¶0064 and Fig. 7) determine current location using map 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425